         Case 3:16-cv-03938-RS Document 148 Filed 03/27/20 Page 1 of 3




 1 Lionel Z. Glancy (SBN 134180)
   Robert V. Prongay (SBN 270796)
 2 Jonathan M. Rotter (SBN 234137)
   GLANCY PRONGAY & MURRAY LLP
 3
   1925 Century Park East, Suite 2100
 4 Los Angeles, California 90067
   Telephone: (310) 201-9150
 5 Facsimile: (310) 201-9160
   Email: jrotter@glancylaw.com
 6
   Co-Lead Counsel for Lead Plaintiffs and the Class
 7
   [Additional counsel on signature page]
 8
                              UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10 ROBERT CRAGO, Individually and on               ) Case No. 3:16-cv-03938-RS
   Behalf of All Others Similarly Situated,        )
11
                                                   )
12                     Plaintiff,                  ) NOTICE OF APPEARANCE OF
                                                   ) JONATHAN M. ROTTER
13              v.                                 )
                                                   )
14 CHARLES SCHWAB & CO., INC., THE                 )
   CHARLES SCHWAB CORPORATION,                     )
15
                                                   )
16                     Defendants.                 )
                                                   )
17                                                 )
                                                   )
18                                                 )
19                                                 )
                                                   )
20

21

22

23

24

25

26

27

28

     345978.1                        NOTICE OF APPEARANCE
                                     Case No. 3:16-cv-03938-RS
         Case 3:16-cv-03938-RS Document 148 Filed 03/27/20 Page 2 of 3




 1              TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR ATTORNEYS

 2 OF RECORD HEREIN:

 3              PLEASE TAKE NOTICE that Jonathan M. Rotter (“Rotter”) of Glancy Prongay & Murray

 4 LLP hereby enters his appearance as counsel of record for Lead Plaintiffs in the above-captioned

 5 matter. It is respectfully requested that Rotter be added to the service list of this action and that

 6 copies of all pleadings and notices pertaining to the above-entitled matter be forwarded to counsel

 7 at the following address:

 8 Jonathan M. Rotter
   Glancy Prongay & Murray LLP
 9 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
10
   Telephone: (310) 201-9150
11 Facsimile: (310) 201-9160
   Email: jrotter@glancylaw.com
12
           Rotter is admitted to the United States District Court, Northern District of California, and
13
   is licensed to practice law in the State of California.
14
   Dated: March 27, 2020                                   GLANCY PRONGAY & MURRAY LLP
15

16
                                                         By: s/ Jonathan M. Rotter
17                                                       Lionel Z. Glancy
                                                         Robert V. Prongay
18                                                       Jonathan M. Rotter
                                                         1925 Century Park East, Suite 2100
19                                                       Los Angeles, California 90067
20                                                       Telephone: (310) 201-9150
                                                         Facsimile: (310) 201-9160
21                                                       Email: jrotter@glancylaw.com

22                                                       BRAGAR EAGEL & SQUIRE, P.C.
                                                         J. Brandon Walker
23                                                       Todd H. Henderson
24                                                       885 Third Avenue, Suite 3040
                                                         New York, New York 10022
25                                                       Telephone: (212) 308-5858
                                                         Facsimile: (212) 486-0462
26                                                       Email: walker@bespc.com
27                                                       Co-Lead Counsel for Lead Plaintiffs
28                                                       and the Class
     345978.1
                                         NOTICE OF APPEARANCE
                                         Case No. 3:16-cv-03938-RS
                                                     1
        Case 3:16-cv-03938-RS Document 148 Filed 03/27/20 Page 3 of 3




 1                       PROOF OF SERVICE BY ELECTRONIC POSTING
 2          I, the undersigned say:
 3          I am not a party to the above case, and am over eighteen years old. On March 27, 2020, I
 4 served true and correct copies of the foregoing document, by posting the document electronically to

 5 the ECF website of the United States District Court for the Northern District of California, for receipt

 6 electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on March 27, 2020, at Los Angeles, California.

 9

10                                                        s/ Jonathan M. Rotter
                                                          Jonathan M. Rotter
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
